Appeal from a judgment of the County Court of Columbia *1157County (Nichols, J.), rendered December 13, 2011, convicting defendant upon his plea of guilty of the crimes of rape in the third degree and endangering the welfare of a child (two counts).
Defendant pleaded guilty to rape in the third degree and two counts of endangering the welfare of a child, with the promise of a joint recommendation by the People and defendant of a sentence of one year in jail. County Court, however, made no commitment to be bound by the joint recommendation. At sentencing, the court deviated from the joint recommendation and sentenced defendant to concurrent terms of IV2 years in prison plus five years of postrelease supervision on the rape conviction and one year in jail on each of the convictions of endangering the welfare of a child. Defendant appeals, asserting that the sentence imposed was harsh and excessive and should be reduced in the interest of justice.1
The record establishes that County Court considered appropriate factors in imposing the sentence, including defendant’s subsequent repudiation of guilt when interviewed by a family assessment therapist, which the court found indicated defendant’s failure to take responsibility for his crime.2 Based upon our review of the record, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Singh, 105 AD3d 1214 [2013]; People v Rieder, 8 AD3d 757 [2004], Iv denied 3 NY3d 711 [2004]).
Peters, P.J., Stein, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.

. Although defendant waived his right to appeal as part of the plea agreement, he specifically preserved his right to appeal from a sentence greater than the joint recommendation (see People v Watson, 61 AD3d 1217, 1217 [2009], Iv denied 12 NY3d 930 [2009]).


. In light of defendant’s out-of-court repudiation of guilt, County Court offered defendant an opportunity to withdraw his guilty plea, which defendant declined.